Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 8, 1977, convicting him of criminal possession of stolen property in the first degree, attempted criminal possession of stolen property in the first degree and criminal possession of stolen property in the second degree (two counts, one under each of two indictments), upon his plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with appellant’s assigned counsel that there are no meritorious grounds which could be raised on this appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; People v Foster, 58 AD2d 814). Damiani, J. P., Titone, Suozzi and Rabin, JJ., concur.